Citation Nr: 1742696	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-32 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the neck, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1968 to December 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the April 2012 rating decision, in pertinent part, the RO denied service connection for squamous cell carcinoma of the neck.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during his active duty service.

2.  The Veteran's squamous cell carcinoma of the neck initially manifested many years after separation from service and is not shown to be etiologically related to service.  


CONCLUSION OF LAW

Squamous cell carcinoma of the neck was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was not afforded a VA examination for squamous cell carcinoma of the neck, but the Board finds that an examination is not warranted.  As discussed in further detail below, the probative evidence does not show that there is any indication that the Veteran's current squamous cell carcinoma may be associated in any way with the Veteran's service.  Additionally, as discussed below, the Veteran's lay etiology opinion is not competent evidence.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with these issues.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is required to support the Board's adjudication of the claim of entitlement to service connection for squamous cell carcinoma of the neck.  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

 Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran has a current diagnosis of squamous cell carcinoma of the neck.  He contends that this disability is due to exposure to herbicides or other chemicals during his active duty service.  

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed to herbicides unless there is affirmative evidence to establish that the veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309 (e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is applicable.

The record does not indicate, and the Veteran does not contend, that he ever served in the Republic of Vietnam.  Instead, he contends that was exposed while serving in the Panama Canal Zone.  The Veteran's service personnel records indicate that he served in the Panama Canal Zone from June 1968 to December 1969.  For claims of exposure in areas other than the Republic of Vietnam, the Korean Demilitarized Zone, Thailand, or Johnston Island, the Veteran must provide approximate dates, locations, and the nature of the alleged exposure to herbicides.  If the Veteran does not provide this information, VA is to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  See M21-1 IV.ii.1.H.7.a.  

The only information the Veteran has provided regarding exposure is in the form of articles generally alleging that herbicides were used in Panama.  He has provided no details about the nature of his alleged exposure.  For this reason, the RO made a formal finding in February 2012 of a lack of information required to corroborate herbicide exposure.  Based on the VA policy described above, the Board finds that the RO's actions in this regard were proper.  

The Veteran notes a certificate stating that, in February 1969, he "voluntarily participated in a field demonstration involving unmasked exposure to the agent CS."  In its February 2012 formal finding, the RO noted that "the agent CS" is tear gas, which is "primarily used in riot control and is not considered an herbicide."

For all of the above reasons, the Board finds that it is less likely than not that the Veteran was exposed to herbicides during his active duty service.  

The Veteran also contends that exposure to unnamed other chemicals during his active duty service caused his squamous cell carcinoma.  In a February 2017 statement, the Veteran's representative noted this contention and related it to the Veteran's documented exposure to tear gas.  

The record does not reflect, and the Veteran does not contend, that squamous cell carcinoma had its onset in service.  The Veteran's service treatment records do not reflect any symptoms or complaint of, or diagnosis of squamous cell carcinoma.  The earliest mention of squamous cell carcinoma of the neck is in a November 2011 private treatment record, more than 40 years after the Veteran's separation from active duty service.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, the Veteran is not competent to provide an etiology opinion for his squamous cell carcinoma of the neck.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of squamous cell carcinoma.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, to the extent that the lay statements express an opinion that the Veteran's squamous cell carcinoma is etiologically related to active duty service including as due to chemicals and tear gas, they are not competent medical opinions and they cannot be assigned any probative weight.  

Certain diseases are deemed associated with herbicide exposure under current law.  The list of those diseases does not include squamous cell carcinoma.  38 C.F.R. § 3.309(e).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran does not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.  

However, the record contains no evidence, other than the Veteran's assertions, that his squamous cell carcinoma was caused or exacerbated by his active duty service, including as a result of exposure to herbicides, tear gas, or any other chemicals.  As stated above, those assertions cannot be assigned any probative weight.  Moreover, the record contains no competent evidence that it is possible for exposure to herbicides, tear gas, or other chemicals to cause or aggravate squamous cell carcinoma.  

Because the preponderance of the evidence is thus against finding that the Veteran's squamous cell carcinoma of the neck is etiologically related to his active duty service, entitlement to service connection for squamous cell carcinoma of the neck is denied.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim except to the extent granted herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for squamous cell carcinoma of the neck is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


